             Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 RYAN O’DELL,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7475
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 MEDALLIA, INC., BORGE HALD, LESLIE                         :   SECTIONS 14(a) AND 20(a) OF THE
 STRETCH, MITCH DAUERMAN, JAMES                             :   SECURITIES EXCHANGE ACT OF
 D. WHITE, STAN MERESMAN, AMY                               :   1934
 PRESSMAN, LESLIE KILGORE, DOUG                             :
 LEONE, ROB BERNSHTEYN, and STEVE                           :   JURY TRIAL DEMANDED
 WALSKE,                                                    :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------


        Ryan O’Dell (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Medallia, Inc. (“Medallia or the

“Company”) and the members Medallia board of directors (the “Board” or the “Individual

Defendants” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Medallia by Thoma Bravo, L.P. (“Thoma Bravo”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on September 3, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders.                           The Proxy
            Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 2 of 15




Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Project Metal Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Project

Metal Parent, LLC (“Parent”), will merge with and into Medallia with Medallia surviving the

merger and becoming a wholly owned subsidiary of Parent (the “Proposed Transaction”). Parent

and Merger Sub are both affiliates of Thoma Bravo. Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each Medallia

common share issued and outstanding will be converted into the right to receive $34.00 in cash

(the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Medallia stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Morgan Stanley & Co. LLC (“Morgan Stanley”) in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.       It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Medallia stockholders or, in the event the




                                                 2
             Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 3 of 15




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Plaintiff resides in this District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Medallia common stock

and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Borge Hald has served as a member of the Board since 2000

and is the Founder of the Company and Chairman of the Board.

        11.      Individual Defendant Leslie Stretch has served as a member of the Board since

2018 and is the Company’s President and Chief Executive Officer.

        12.      Individual Defendant Mitch Dauerman has served as a member of the Board since.

2019

        13.      Individual Defendant James D. White has served as a member of the Board since

2020.


                                                   3
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 4 of 15




        14.     Individual Defendant Stan Meresman has served as a member of the Board since

2015.

        15.     Individual Defendant Amy Pressman has served as a member of the Board since

2000.

        16.     Individual Defendant Leslie Kilgore has served as a member of the Board since

2015.

        17.     Individual Defendant Doug Leone has served as a member of the Board since 2011.

        18.     Individual Defendant Rob Bernshteyn has served as a member of the Board since

2019.

        19.     Individual Defendant Steve Walske has served as a member of the Board since

2011.

        20.     Defendant Medallia is incorporated in Delaware and maintains its principal offices

at 575 Market Street, Suite 1850, San Francisco, CA 94105. The Company’s common stock trades

on the New York Stock Exchange under the symbol “MDLA.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        23.     GAIN Capital Holdings, Inc., together with its subsidiary, provides trading services

and solutions to retail, institutional, and futures service customers worldwide. The company

operates in two segments, Retail and Futures. It specializes in over-the-counter (OTC) and

exchange-traded markets. The company offers access to a range of financial products, including


                                                 4
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 5 of 15




spot foreign exchange (forex) and precious metals trading; and spread bets and contracts for

differences on currencies, commodities, indices, individual equities, bonds, options, and interest

rate products, as well as OTC options on forex. It provides services to retail customers through

FOREX.com and Cityindex.com, as well as through brokers and white label partners. The

company offers execution and risk management services for exchange-traded futures and futures

options on the United States and European futures and options exchanges; and online trading

services. GAIN Capital Holdings, Inc. was founded in 1999 and is headquartered in Bedminster,

New Jersey.

       24.     On February 27, 2020, Medallia announced that they had entered into a proposed

transaction:

               SAN FRANCISCO—Medallia, Inc. (NYSE: MDLA) (“Medallia”),
               the global leader in customer and employee experience, today
               announced that it has entered into a definitive agreement to be
               acquired by Thoma Bravo, a leading software investment firm, in an
               all-cash transaction that values Medallia at $6.4 billion. Through this
               transaction, Medallia will become a private company with additional
               resources and greater flexibility to build on its innovation leadership
               and expand its customer impact. Additionally, the transaction will
               allow Medallia to benefit from the operating capabilities, capital
               support and deep sector expertise of Thoma Bravo – one of the most
               experienced and successful software investors in the world.

               Under the terms of the agreement, Medallia shareholders will receive
               $34.00 per share in cash, which represents a premium of
               approximately 20% to Medallia’s unaffected closing stock price on
               June 10, 2021, the last full trading day prior to media reports
               regarding a possible transaction, and a premium of approximately
               29% to Medallia’s unaffected 30-day average price.

               “Today’s announcement underscores our commitment to constant
               innovation, expansion and value creation,” said Leslie Stretch,
               President and CEO of Medallia. “Since becoming a public company
               in 2019, we have made significant progress bolstering our leadership
               position in experience management. Today, Medallia benefits from a
               differentiated portfolio of cloud technology solutions and an
               expansive, loyal customer base across a diverse set of industry


                                                  5
Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 6 of 15




   verticals and geographies. I look forward to our continued
   outstanding work in support of our customers. Furthermore, we are
   eager to build on our success and begin the next phase of
   differentiated growth, and we believe that becoming a private
   company represents the best opportunity to do just that. In addition
   to maximizing value for our shareholders, this transaction will enable
   us to execute on our long-term strategy with even greater
   effectiveness, efficiency and flexibility.”

   “Medallia has positioned itself at the forefront of the experience
   management market with a best-in-class SaaS platform that leverages
   proprietary AI to help companies better understand their customers
   and employees and drive meaningful business growth at scale,”
   said Scott Crabill, a Managing Partner at Thoma Bravo. “Medallia’s
   ability to provide personalized and predictive insights across every
   channel and to companies of all sizes has become mission-critical in
   a rapidly expanding universe of structured and unstructured data,
   where more and more business is transacted digitally. We look
   forward to partnering with Leslie and the talented Medallia team and
   applying our operational and investment expertise in software to
   support the company in the next phase of its growth journey.”
   “Medallia not only created the category of experience management
   but continues to re-define it through innovation, having built a
   unified, action-oriented platform with the most comprehensive signal
   capture technology on the market,” said Peter Stefanski, a Principal
   at Thoma Bravo. “Medallia products are used extensively from the
   front line to the C-suite in enabling users to improve experiences in
   real-time with valuable data and insights. In a world where
   enterprises are only beginning to understand the power of using
   experience data to run their businesses, we are excited to support
   Medallia as it continues to capitalize on a massive, growing market
   opportunity.”

   Transaction Details

   Following an unsolicited approach regarding an acquisition, the
   Medallia Board of Directors engaged in a robust strategic review
   process with the assistance of independent legal and financial
   advisors. This included an evaluation of Medallia’s strategic plan as
   an independent company and other strategic alternatives. Following
   this process, the Medallia Board unanimously approved the
   transaction with Thoma Bravo, as it provides Medallia’s shareholders
   with immediate and certain value.

   Thoma Bravo has also entered into voting agreements with
   Medallia’s directors and executive officers, and investment funds


                                     6
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 7 of 15




              affiliated with these individuals. Under these agreements, which
              represent approximately 34% of Medallia’s outstanding shares, the
              applicable shareholders have agreed to vote in favor of the
              transaction, subject to certain terms and conditions contained therein.

              The agreement includes a 40-day “go-shop” period expiring on
              September 4, 2021. During this period, Medallia, assisted by its legal
              and financial advisors will actively initiate, solicit and consider
              alternative acquisition proposals from third parties. The Medallia
              Board will have the right to terminate the merger agreement to enter
              into a superior proposal, subject to the terms and conditions of the
              merger agreement. There can be no assurance that this “go-shop”
              process will result in a superior proposal, and Medallia does not
              intend to disclose developments with respect to the solicitation
              process unless and until it determines that such disclosure is
              appropriate or otherwise required.

              The transaction is expected to close in 2021, subject to customary
              closing conditions, including approval by Medallia shareholders and
              receipt of regulatory approvals. Upon completion of the transaction,
              Medallia’s common stock will no longer be listed on any public
              market. Medallia will remain headquartered in San Francisco.

              Advisors

              Morgan Stanley & Co. LLC is serving as lead financial advisor to
              Medallia, and BofA Securities and Wells Fargo Securities are also
              serving as financial advisors. Wilson Sonsini Goodrich & Rosati,
              Professional Corporation is serving as Medallia’s legal advisor.
              Kirkland & Ellis LLP is serving as legal advisor to Thoma Bravo.
              Debt financing for the transaction is being provided by Blackstone
              Credit, certain funds managed by affiliates of Apollo Capital
              Management, L.P., KKR Credit, Thoma Bravo Credit and Antares
              Capital.

                                               ***

       25.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Medallia’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.




                                                 7
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 8 of 15




B.     The Materially Incomplete and Misleading Proxy Statement

       26.     On September 3, 2021, Medallia filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Medallia Financial Projections

       27.     The Proxy Statement fails to provide material information concerning financial

projections by Medallia management and relied upon by Morgan Stanley in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company

Projections”) and provided them to the Board and the financial advisors with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that Medallia management provided to the Board

and the financial advisors. Courts have uniformly stated that “projections … are probably among

the most highly-prized disclosures by investors. Investors can come up with their own estimates

of discount rates or [] market multiples. What they cannot hope to do is replicate management’s

inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d

171, 201-203 (Del. Ch. 2007).


                                                8
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 9 of 15




       28.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Non-GAAP Operating Expenses,

Non-GAAP EBIT, EBITDA, and Unlevered Free Cash Flow, but fails to provide line items used

to calculate these metrics and/or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       29.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       30.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.1




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                  9
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 10 of 15




       31.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Morgan Stanley’s Financial Analysis

       32.     With respect to Morgan Stanley’s Public Trading Comparables Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Morgan Stanley in the analysis.

       33.     With respect to Morgan Stanley’s Discounted Equity Value Analysis, the Proxy

Statement fails to disclose: (i) estimated future net cash for the Company; (ii) the future-implied

fully diluted equity value; (iii) the estimated fully diluted shares outstanding; (iv) the basis for

applying the discount rate of 9.1%; and (v) Medallia’s estimated cost of equity.

       34.     With respect to Morgan Stanley’s Discounted Cash Flow Analysis for the

Company, the Proxy Statement also fails to disclose: (i) the projected terminal values for the

Company; (ii) the inputs and assumptions underlying the use of perpetuity growth rates of 3.0%

to 4.0%; (iii) the inputs and assumptions underlying the range of discount rates ranging from 7.7%

to 9.6%; (iv) the Company’s weighted average cost of capital.

       35.     With respect to Morgan Stanley’s Selected Transactions Mutliples Analysis for the

Company, the Proxy Statement fails to disclose the time of announcement of each transaction

observed in the analysis.

       36.     With respect to Morgan Stanley’s Illustrative Precedent Transaction Premiums

analysis, the Proxy Statement fails to disclose: (i) the transactions observed by Morgan Stanley in

the analysis; and (ii) the premiums of each transaction.




                                                10
           Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 11 of 15




          37.   With respect to Morgan Stanley’s Equity Research Analysts’ Future Price Targets

analysis, the Proxy Statement fails to disclose: (i) the future public market trading price targets for

the Company noted by Morgan Stanley that were published by equity research analysts; (ii) the

equity research analysts observed; and (iii) the basis for using the discount rate of 9.1% to the

range of analyst price targets.

          38.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and



                                                  11
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 12 of 15




authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by Morgan Stanley and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       43.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       44.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate




                                                  12
           Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 13 of 15




remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Medallia within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Medallia, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Medallia, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          48.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Medallia, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains




                                                 13
         Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 14 of 15




the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       49.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;


                                                 14
           Case 1:21-cv-07475-NRB Document 1 Filed 09/07/21 Page 15 of 15




          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.



 Dated: September 7, 2021                           MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  15
